Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Upon review of the Information Disclosure Statements submitted on May 18, 2022, no new relevant prior art was discovered. As such, the reasons for allowance as outlined in the Notice of Allowance dated April 1, 2022 remain the same.

Reasons for Allowance
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Long (U.S. Publication No. 2017/0251820) is cited as being of interest for disclosing a support cushion, comprising:  a body supporting layer 14 having a first surface and a second surface opposite the first surface (where the first surface of body support layer 14 abuts 16 and the second surface abuts layer 28, Figure 1A); a pocketed coil layer 28 adjacent the second surface of the body supporting layer 14 comprising a first group of pocketed coils 26gg defining edges of the pocketed coil layer 28 and a second group of pocketed coils 26g positioned within the edges (where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides and air permeable non-shaded springs are in the center); a base layer 18 positioned adjacent the pocketed coil layer 28 (Figure 1A and paragraph 0040).
Jewett (U.S. Publication No. 2018/0049559) is cited as being of interest for teaching a first group of pocketed coils 110 defining a perimeter of the pocketed coil layer and a second group 112 of pocketed coils positioned within the perimeter 110 (Figure 2 and paragraph 0058).
DeFranks (U.S. Publication No. 2014/0189951) is cited as being of interest for teaching a fan 70 operably connected through a conduit 72 to an inlet hole of the base layer 12, the fan 70 for providing air flow into the inlet hole 20 of the base layer 12 (paragraph 0019, where air supply 70 may be a fan, and Figure 1 where the inlet hole is defined by the conduit 20 which delivers air from air supply 70 to the spring layer 40), wherein the air flow is directed from the inlet hole of the base layer 20 into the pocketed coil layer 40, through the pocketed coils (paragraph 0015), and into and through the body supporting layer 50 (Figure 1).
While the springs of Long disclose an air permeable fabric encasing the inner rows of springs 26g (where the inner rows of springs along the sides of mattress 12g, Figure 5D, may be covered in a conventional, single-layer, non-woven polypropylene that is permeable to airflow, see paragraphs 0067 and paragraph 0003, where the non-woven polypropylene fabric is discussed), and one or two outer rows being covered in an air-impermeable fabric (paragraph 0067 and 0056-0057 which describe the air-impermeable fabric of the invention of Long), the springs of Long which are covered with an air-impermeable fabric do allow air to flow into and out of the springs through gaps 66 and 70 (paragraphs 0056 and 0070), and between adjacent springs through gaps 70 (paragraph 0056).  Because the air impermeable fabric covered springs of Long allow for air to flow and escape, the spring assembly of Long, either alone or in combination with Jewett or DeFranks, would not be capable of performing the claimed function of defining an air envelope within the pocketed coil layer, where Applicant’s specification defines an air envelope as a boundary for air moving into the pocketed coil layer (see Applicant’s specification, paragraph 0030).  There is no disclosure, teaching or suggestion in the prior art of record that would provide for the claimed subject matter of herein the first group of pocketed coils includes a first fabric that is substantially air impermeable such that the first group of pocketed coil springs defines an air envelope within the pocketed coil layer as required by independent claim 1, and wherein the first group of pocketed coils prevents air flowing out of the pocketed coil layer except through the body supporting layer as required by independent claims 15 and 20.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673